Name: 2003/360/EC: Council Decision of 17 March 2003 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Socialist Republic of Vietnam amending the Memorandum of Understanding between the European Community and the Government of Vietnam on the prevention of fraud in trade in footwear products
 Type: Decision
 Subject Matter: criminal law;  leather and textile industries;  European construction;  Asia and Oceania
 Date Published: 2003-05-20

 Avis juridique important|32003D03602003/360/EC: Council Decision of 17 March 2003 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Socialist Republic of Vietnam amending the Memorandum of Understanding between the European Community and the Government of Vietnam on the prevention of fraud in trade in footwear products Official Journal L 124 , 20/05/2003 P. 0033 - 0033Council Decisionof 17 March 2003concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Socialist Republic of Vietnam amending the Memorandum of Understanding between the European Community and the Government of Vietnam on the prevention of fraud in trade in footwear products(2003/360/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of Article 300 (2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated with the Socialist Republic of Vietnam, on behalf of the Community, a bilateral Agreement in the form of an Exchange of Letters, amending the Memorandum of Understanding between the European Community and the Government of Vietnam on the prevention of fraud in trade in footwear products(1) initialled on 4 August 1999 and provisionally in force since 1 January 2000.(2) The Agreement in the form of an Exchange of Letters should be approved on behalf of the Community,HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement in the form of an Exchange of Letters between the European Community and Vietnam amending the Memorandum of Understanding on the prevention of fraud in trade in footwear products between the European Community and the Government of Vietnam is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Done at Brussels, 17 March 2003.For the CouncilThe PresidentG. Drys(1) OJ L 1, 4.1.2000, p. 13.